Case 2:20-cv-04372-GRB-ST Document 17 Filed 02/09/21 Page 1 of 18 PageID #: 104




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                           x
 JIMMY SERRANO; on behalf of himself and                   :   No. 20-cv-04372-GRB-ST
 other similarly situated,                                 :
                                                           :   FLSA COLLECTIVE ACTION and
                                     Plaintiff,            :   RULE 23 CLASS ACTION
  - against -                                              :   AMENDED COMPLAINT
                                                           :
 C.R. LANDSCAPING AND TREE SERVICE                         :   Jury Trial Demanded
 CORP. and CANDELARIO RIVERA                               :
                                                           :
                                     Defendants.           :
                                                           x


        Plaintiff JIMMY SERRANO (“Plaintiff”), on behalf of himself and other similarly situated

 employees, as a class representative, by and through his attorney, Mohammed Gangat, Esq., files

 this Amended Complaint against defendant C.R. LANDSCAPING AND TREE SERVICE CORP.

 and CANDELARIO RIVERA (collectively, the “Defendants”), and alleges upon personal

 knowledge as to themselves and upon information and belief as to other matters, as follows:

                                   NATURE OF THE ACTION

        1.      Plaintiff alleges that, pursuant to the Fair Labor Standards Act, as amended, 29

 U.S.C. §§ 201, et seq. (“FLSA”), he and a proposed class of others similarly situated are entitled

 to recover from the Defendants: (1) unpaid minimum wage and overtime compensation, (2)

 liquidated damages on those amounts, (3) damages for unlawful retaliation (4) prejudgment and

 post-judgment interest; and (5) attorneys' fees and costs.

        2.      Plaintiff further alleges that, pursuant to the New York Labor Law “NYLL”, he and

 a proposed class of others similarly situated employees are entitled to recover from Defendants:

 (1) unpaid minimum wage and overtime compensation; (2) unpaid “spread of hours: premium for

 each day they worked in excess of ten (10) hours; (3) damages for failure to give required notices

 and wage statements; (4) liquidated damages and civil penalties pursuant to the New York Labor
                                                  - 20 -
Case 2:20-cv-04372-GRB-ST Document 17 Filed 02/09/21 Page 2 of 18 PageID #: 105



 Law and the New York State Wage Theft Prevention Act; (5) damages for unlawful retaliation;

 (6) prejudgment and post-judgment interest; and (7) attorneys' fees and costs.

         3.      In addition to seeking recovery for the Plaintiff, this lawsuit also seeks to recover

 minimum wage, overtime compensation, spread-of-hours pay, and statutory penalties for similarly

 situated employees.

         4.      Additionally, Plaintiff Jimmy Serrano brings a claim for retaliatory termination in

 violation of NYLL § 215(a)(3), said retaliation arising from the circumstances of Defendants

 terminating Plaintiff Serrano after he complained to Defendants about his wages were below the

 minimum wage and he never received any overtime premium as required by FLSA and NYLL.

                                   JURISDICTION AND VENUE

         5.      This Court has subject matter jurisdiction over Plaintiff’s federal claims pursuant

 to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), and 28 U.S.C. §§ 1331 and

 1337 and 1343 and has supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28

 U.S.C. § 1367(a).

         6.      Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391

 because at the majority of the defendants reside in the district and the conduct making up the basis

 of the complaint took place in this judicial district.

                                               PARTIES

         7.      At all relevant times, Plaintiff was an adult, individual, residing in the State of New

 York.

         8.      C.R. LANDSCAPING AND TREE SERVICE CORP. (the “Corporate

 Defendant”) is a domestic corporation organized under the laws of the State of New York, with a

 New York Department of State address for process listed as 28 Catlin Avenue, Roosevelt, New

 York 11575.
                                                  - 20 -
Case 2:20-cv-04372-GRB-ST Document 17 Filed 02/09/21 Page 3 of 18 PageID #: 106



        9.      CANDELARIO RIVERA (the “Individual Defendant”) is an adult individual

 residing in Nassau County, State of New York.

        10.     Upon information and belief, the Individual Defendant is the owner, shareholder,

 director, supervisor, managing agent, and/or proprietor, of the Corporate Defendant.

        11.     Upon information and belief, the Individual Defendant actively participates in the

 day-to-day operations of the Corporate Defendant and acted intentionally and maliciously and is

 an employer pursuant to the FLSA, 29 U.S.C. § 203(d) and Regulations promulgated thereunder,

 29 C.F.R. § 791.2, as well as New York Labor Law§ 2 and the Regulations thereunder, and is

 jointly and severally liable with the Corporate Defendants.

        12.     Defendants’ business offers a full range of landscaping and tree Services for

 condominiums as well as residential and commercial properties, and specializing in tree removals,

 stump grinding, pruning, topping and land clearing.

        13.     Upon information and belief, the Individual Defendant has had control over and

 the power to change compensation practices for all employee of the Corporate Defendant.

        14.     Upon information and belief, the Individual Defendant has had the power to

 determine employee policies for employees of the Defendants, including, but not limited to, time-

 keeping, payroll policies, and policies governing the allocation of tips and/or gratuities.

        15.     Upon information and belief, at all times relevant to the allegations in this

 Complaint, the Corporate Defendant is and continues to be an "enterprise engaged in commerce"

 within the meaning of the FLSA in that it (i) had employees engaged in commerce or in the

 production of goods for commerce, or that handle, sell, or otherwise work on goods or materials

 that have been moved in or produced for commerce, and (ii) had an annual gross volume of sales

 of not less than $500,000.

        16.     Defendants continuously employed Plaintiff and other similarly situated

                                                - 20 -
Case 2:20-cv-04372-GRB-ST Document 17 Filed 02/09/21 Page 4 of 18 PageID #: 107



 employees to work as non-exempt employee.

        17.    Throughout the employment, Plaintiff and other similarly situated employees were

 ordered to report at Defendants’ company facilities located in Roosevelt, NY.

        18.    The work performed by Plaintiff was essential to the business operated by

 Defendants.

        19.    Defendants knowingly and willfully failed to pay Plaintiff his lawfully earned

 wages for each hour of employment in direct contravention of the FLSA and New York Labor

 Law’s minimum wage requirements.

        20.    Defendants knowingly and willfully failed to pay Plaintiffs his lawfully earned

 overtime compensation in direct contravention of the FLSA and New York Labor Law.

        21.    Defendants knowingly and willfully failed to pay Plaintiffs their lawfully earned

 "spread of hours" premium in direct contravention of the New York Labor Law.

        22.    Defendants knowingly and willfully failed to provide require wage notices and

 wage statements under the New York Wage Theft Prevention Act.

                                   STATEMENT OF FACTS

        23.    At all relevant times, Plaintiff was a covered employee within the meaning of the

 FLSA and NYLL.

        24.    Plaintiff Serrano began working for Defendant as a laborer in or about March 2017

 and the employment ended in or about January 2020.

        25.    During the employment, Plaintiff Serrano worked between 6-7 days per week. The

 typical workday started at 6 am, and ended at about 9pm. Plaintiff Serrano and other similarly

 situated employees would arrive at Defendants’ facilities around 6 am each workday to prepare

 the tools and the truck to use for the day, after which, he with a team of other employees would

 go on a route performing outdoor maintenance and tree removal services.

                                              - 20 -
Case 2:20-cv-04372-GRB-ST Document 17 Filed 02/09/21 Page 5 of 18 PageID #: 108



        26.     Plaintiff Serrano was paid a flat rate $80 per day in cash regardless of hours

 worked. He worked an average of 90 hours a week. This flat rate payment failed to properly

 compensate him for all hours worked in accordance with state and federal wage laws.

        27.     Plaintiff Serrano was never compensated with an overtime premium rate for

 working more than 40 hours per week, nor was there an explicit understanding that his weekly

 flat rate would include overtime pay.

        28.     Plaintiff Serrano was abruptly terminated when he complained to the Defendants

 about his wages.

        29.     Defendants retaliated against the Plaintiff Serrano for asserting his legal rights,

 which violated federal and State law.

        30.     Defendants failed to compensate the Plaintiff in accordance with state and

 federal law.

        31.     Defendants knowingly and willfully operate their business with a policy of not

 paying for every hour worked in an amount sufficient to compensate Plaintiffs for all amounts

 due under the federal or New York State minimum wage, the FLSA overtime laws (of time and

 one-half), the New York State overtime laws (of time and one-half), in direct violation of the

 FLSA and New York Labor Law and the supporting federal and New York State Department of

 Labor Regulations.

        32.     Defendants knowingly and willfully operate their business with a policy of not

 paying the Plaintiff’s "spread of hours" premium for each day that they work a shift in excess of

 ten (10) hours, in direct violation of the New York Labor Law and the supporting New York

 State Department of Labor Regulations.

        33.     Defendants did not furnish the Plaintiff with an accurate statement with every

 payment of wages, listing gross wages, deductions and net wages as required by New York Labor
                                               - 20 -
Case 2:20-cv-04372-GRB-ST Document 17 Filed 02/09/21 Page 6 of 18 PageID #: 109



 Law § 195.

        34.     Defendants failed to display, in a place accessible to employees and in a visually

 conspicuous manner, the notices of employee rights to receive the minimum wage and overtime

 pay at a rate of one and one-half times their regular rate as required under the New York Labor

 Law.

        35.     There is no written contract or other written document, signed or otherwise,

 reflecting the terms of the commissions program offered and administered by Defendants.

                         COLECTIVE ACTION ALLEGATIONS

        36.     Plaintiffs bring this action individually and as class representative on behalf of

 the “Proposed FLSA Collective” defined as:

               all current and former non-exempt employees at C.R. LANDSCAPING
               AND TREE SERVICE CORP. for the three-year period prior to the filing
               of the complaint.

        37.     Upon information and belief, the total number of members of the proposed

 collective action class is so numerous that joinder of all members is impracticable. Although the

 precise number of such persons is unknown, and the facts upon which the calculation of that

 number are presently within the sole control of the Defendants, upon information and belief,

 there are more than fifty (50) Collective Action Members who worked for the Defendants during

 the Collective Action Period, most of whom would not be likely to file individual suits because

 they lack adequate financial resources, access to attorneys, or knowledge of their claims.

 Therefore, Plaintiff submit that this matter should be certified as a collective action under the

 FLSA, 29 U.S.C. § 216(b).

        38.     Plaintiff will fairly and adequately protect the interests of the Collective Action

 Members and have retained counsel that is experienced and competent in the fields of

 employment law and class action litigation. Plaintiff has no interests that are contrary to or in

                                               - 20 -
Case 2:20-cv-04372-GRB-ST Document 17 Filed 02/09/21 Page 7 of 18 PageID #: 110



 conflict with those members of this collective action.

         39.      This action should be certified as a collective action because the prosecution of

 separate actions by individual members of the class would create a risk of either inconsistent or

 varying adjudications with respect to individual members of the class, or adjudications with

 respect to individual members of the class that would as a practical matter be dispositive of the

 interests of the other members not parties to the adjudication, or substantially impair or impede

 their ability to protect their interests.

         40.      A collective action is superior to other available methods for the fair and efficient

 adjudication of this controversy, since joinder of all members is impracticable. Furthermore,

 inasmuch as the damages suffered by individual Collective Action Members may be relatively

 small, the expense and burden of individual litigation make it virtually impossible for the

 members of the collective action to individually seek redress for the wrongs done to them. There

 will be no difficulty in the management of this action as a collective action.

         41.      Questions of law and fact common to the members of the collective action

 predominate over questions that may affect only individual members because Defendants have

 acted on grounds generally applicable to all members. Among the common questions of law and

 fact common to Plaintiffs and other Collective Action Members are:

               a. Whether the Defendants employed Plaintiffs and the Collective Action Members

                  within the meaning of the FLSA;

               b. Whether the Defendants failed to keep true and accurate time and pay records for

                  all hours worked by Plaintiffs and the Collective Action Members;

               c. What proof of hours worked is sufficient where the employer fails in its duty to

                  maintain time records;

               d. Whether the Defendants' violations of the FLSA are willful as that term is used

                                                  - 20 -
Case 2:20-cv-04372-GRB-ST Document 17 Filed 02/09/21 Page 8 of 18 PageID #: 111



                 within the context of the FLSA; and,

              e. Whether the Defendants are liable for all damages claimed hereunder, including

                 but not limited to compensatory, liquidated and statutory damages, interest,

                 attorneys' fees, and costs and disbursements;

              f. Whether the Defendants failed to pay Plaintiffs and the Collective Action

                 Members minimum wages for all hours worked; and

              g. Whether the Defendants failed to pay Plaintiffs and the Collective Action

                 Members for hours worked in excess of 40 hours per workweek.

        42.      Plaintiff know of no difficulty that will be encountered in the management of this

 litigation that would preclude its maintenance as a collective action.

        43.      Plaintiff and others similarly situated have been substantially damaged by the

 Defendants' wrongful conduct.

                                CLASS ACTION ALLEGATIONS

        44.      Plaintiff sue on his own behalf and on behalf of a class of persons under Rules

 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure.

        45.      In addition to bringing this action as a proposed collective action to remedy

 violations of the FLSA, Plaintiff also brings this action on behalf of a “Proposed Rule 23 Class”,

 under Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure, and consisting of:

                 all current and former non-exempt employees at C.R. LANDSCAPING
                 AND TREE SERVICE CORP. for the six-year period prior to the filing of
                 the complaint.

        46.      Upon information and belief, the persons in the Proposed Class are so numerous

 that joinder of all members is impracticable. Although the identity and precise number of such

 persons is unknown, and the facts upon which the calculation of that number may be ascertained

 are presently within the sole control of the Defendants, the Proposed Class consists of all

                                                - 20 -
Case 2:20-cv-04372-GRB-ST Document 17 Filed 02/09/21 Page 9 of 18 PageID #: 112



 nonmanagerial current and former employees and, therefore, is so numerous that joinder is

 impracticable and most of whom would not be likely to file individual suits because they lack

 financial resources, access to attorneys, or knowledge of their claims.

        47.     The claims of Plaintiffs are typical of the claims of the Proposed Class, and a Rule

 23 class action is superior to other available methods for the fair and efficient adjudication of the

 controversy, particularly in the context of wage and hour litigation, where individuals lack the

 financial resources to vigorously prosecute a lawsuit in federal court against a corporate

 defendant.

        48.     The Defendants have acted on grounds generally applicable to the Proposed Class,

 thereby making appropriate final injunctive relief or corresponding declaratory relief with

 respect to the Proposed Class as a whole.

        49.     Plaintiff has committed themselves to pursuing this action and has retained

 counsel experienced in employment law and class action litigation.

        50.     Plaintiff will fairly and adequately protect the interests of the Proposed Class.

        51.     Plaintiff understands that, as a class representative, he assumes a fiduciary

 responsibility to the Class Members to represent their interests fairly and adequately, and that he

 must consider their interests just as he would represent and consider their own interests, and that

 they may not favor their own interests over those of the Class Members.

        52.     Plaintiff recognizes that any resolution of a Rule 23 class action lawsuit, including

 any settlement or dismissal thereof, must be in the best interests of the Class. Plaintiff

 understands that in order to provide adequate representation, he must remain informed of

 litigation developments and that he may be called upon to testify in depositions and at trial.

        53.     Plaintiff has the same interests in this matter as all other members of the Proposed

 Class, and Plaintiffs’ claims are typical of the Proposed Class.

                                                 - 20 -
Case 2:20-cv-04372-GRB-ST Document 17 Filed 02/09/21 Page 10 of 18 PageID #: 113



        54.      There are questions of law and fact common to the Proposed Class which

 predominate over any questions solely affecting the individual members of the Proposed Class,

 including but not limited to:

              a. Whether the Defendants employed Plaintiff and the Class members within the

                 meaning of the New York Labor Law;

              b. Whether the Defendants failed to keep true and accurate time and pay records for

                 all hours worked by Plaintiff and the Class members;

              c. What proof of hours worked is sufficient where the employer fails in its duty to

                 maintain time records;

              d. Whether the Defendants failed to pay Plaintiff and the Class members the

                 applicable minimum wage for all straight time hours worked and the required

                 overtime compensation for all hours worked in excess of forty (40) hours per

                 workweek, in violation of the New York Labor Law and the regulations

                 promulgated thereunder;

              e. Whether the Defendants failed to pay Plaintiff and the Class members "spread of

                 hours" premium for each day they worked a shift in excess of ten (10) hours, in

                 violation of the New York Labor Law and the regulations promulgated thereunder;

              f. Whether Defendants' violations of the New York Labor Law are willful as that

                 term is used within the context of the New York Labor Law; and,

              g. Whether Defendants are liable for all damages claimed hereunder, including but

                 not limited to compensatory, liquidated and statutory damages, interest, costs,

                 attorneys' fees, and costs and disbursements.

                                    STATEMENT OF CLAIM

                      COUNT I: FLSA – Minimum Wage, and Overtime
                Brought on behalf of Plaintiff and the Proposed FLSA Collective
                                               - 20 -
Case 2:20-cv-04372-GRB-ST Document 17 Filed 02/09/21 Page 11 of 18 PageID #: 114



        55. Plaintiffs re-alleges and re-avers each and every allegation and statement contained

 in paragraphs above of this Complaint as if fully set forth herein.

        56. Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.

 § 216(b).

        57. At all relevant times, upon information and belief, Defendants were and continue to

 be an employer engaged in interstate commerce and/or the production of goods for commerce

 within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a). Further, the Plaintiff and the

 Proposed FLSA Collective members are covered individuals within the meaning of the FLSA,

 29 U.S.C. §§ 206(a) and 207(a).

        58. At all relevant times, Defendants employed the Plaintiff and the Proposed FLSA

 Collective members within the meaning of the FLSA.

        59. Upon information and belief, at all relevant times, Defendants have had gross

 revenues in excess of $500,000.

        60. Plaintiff and the Proposed FLSA Collective members were entitled to be paid at the

 applicable federal minimum wage for all straight time hours worked.

        61. Plaintiff and the Proposed FLSA Collective members were entitled to be paid at the

 rate of time and one-half for all hours worked in excess of the maximum hours provided for in

 the FLSA.

        62. Defendants failed to pay the Plaintiff and the Proposed FLSA Collective members

 minimum wage or overtime compensation in the lawful amount for all hours worked in excess

 of the maximum hours provided for in the FLSA.

        63. At all relevant times, Defendants had, and continue to have a policy and practice of

 refusing to pay minimum wage.

        64. At all relevant times, Defendants had, and continue to have a policy and practice of

                                                - 20 -
Case 2:20-cv-04372-GRB-ST Document 17 Filed 02/09/21 Page 12 of 18 PageID #: 115



 refusing to pay overtime compensation at the statutory rate of time and one-half to the Plaintiff

 and the Proposed FLSA Collective members for all hours worked in excess of forty (40) hours

 per work week, which violated and continues to violate the FLSA, 29 U.S.C. §§ 201, et seq.,

 including 29 U.S.C. §§ 207(a)(l) and 215(a).

         65. Defendants knowingly and willfully disregarded the provisions of the FLSA as

 evidenced by their failure to compensate the Plaintiff and the Proposed FLSA Collective

 members at the minimum wage and the statutory overtime rate of time and one-half for all hours

 worked in excess of forty (40) hours per week, when they knew or should have known such was

 due and that non-payment of minimum wage and overtime compensation would financially

 injure the Plaintiffs.

         66. Defendants have failed to make, keep and preserve records with respect to each of

 its employees sufficient to determine the wages, hours and other conditions and practices of

 employment in violation of the FLSA, 29 U.S.A. §§ 201, et seq., including 29 U.S.C. §§ 21 l(c)

 and 215(a).

         67. Defendants failed to properly disclose or apprise the Plaintiff and the Proposed

 FLSA Collective members of their rights under the FLSA.

         68. As a direct and proximate result of Defendants' violation of the FLSA, the Plaintiff

 and the Proposed FLSA Collective members are entitled to liquidated damages pursuant to the

 FLSA.

         69. Due to the reckless, willful and unlawful acts of Defendants, the Plaintiff and the

 Proposed FLSA Collective members suffered damages in an amount not presently ascertainable

 of unpaid overtime compensation, an equal amount as liquidated damages, and prejudgment

 interest thereon.

         70. The Plaintiff and the Proposed FLSA Collective members are entitled to an award

                                                - 20 -
Case 2:20-cv-04372-GRB-ST Document 17 Filed 02/09/21 Page 13 of 18 PageID #: 116



 of their reasonable attorneys' fees, costs and expenses, pursuant to 29 U.S.C. § 216(b).

            COUNT II: NYLL – Minimum Wage, Overtime, Spread-of-Hours Pay
              Brought on behalf of Plaintiff and the Proposed Rule 23 Class

        71. Plaintiff re-alleges and re-avers each and every allegation and statement contained

 in paragraphs above of this Complaint as if fully set forth herein.

        72. Defendants employed the Plaintiff and the Proposed Rule 23 Class members within

 the meaning of New York Labor Law §§ 2 and 651.

        73. Defendants knowingly and willfully violated the rights of the Plaintiff and the

 Proposed Rule 23 Class members by failing to pay them the applicable minimum wage for all

 straight time hours worked and required overtime compensation at the rate of time and one-half

 for each hour worked in excess of forty (40) hours in a workweek.

        74. Employers are required to pay a "spread of hours" premium of one (1) additional

 hour pay at the statutory minimum hourly wage rate for each day where the spread of hours in

 an employee's workday exceeds ten (10) hours. New York State Department of Labor

 Regulations § 146-1.6.

        75. Defendants knowingly and willfully violated the rights of the Plaintiff and the

 Proposed Rule 23 Class members by failing to pay "spread of hours" premium to the Plaintiff

 for each day they worked in excess of ten (10) hours pursuant to New York State Department of

 Labor Regulations.

        76. Defendants failed to properly disclose or apprise the Plaintiff and the Proposed Rule

 23 Class members of their rights under the New York Labor Law.

        77. Defendants failed to furnish the Plaintiff and the Proposed Rule 23 Class members

 with a statement with every payment of wages listing gross wages, deductions and net wages, in

 contravention of New York Labor Law § 195(3) and New York State Department of Labor

 Regulations § 146-2.3.
                                                - 20 -
Case 2:20-cv-04372-GRB-ST Document 17 Filed 02/09/21 Page 14 of 18 PageID #: 117



        78. Defendants failed to keep true and accurate records of hours worked by each

 employee covered by an hourly minimum wage rate, the wages paid to all employees, and other

 similar information in contravention of New York Labor Law § 661.

        79. Defendants failed to establish, maintain, and preserve for not less than six (6) years

 payroll records showing the hours worked, gross wages, deductions, and net wages for each

 employee, in contravention of the New York Labor Law§ 194(4), and New York State

 Department of Labor Regulations§ 146-2.1.

        80. At the time of their hiring, Defendants failed to notify the Plaintiff and the Proposed

 Rule 23 Class members of their rates of pay and their regularly designated payday, in

 contravention of New York Labor Law § 195(1).

        81. Due to the Defendants' New York Labor Law violations, the Plaintiff and the

 Proposed Rule 23 Class members are entitled to recover from Defendants the difference between

 their actual wages and the amounts that were owed under the New York Labor law. The

 deficiency accounts for minimum wage for all straight time hours, overtime compensation for

 all overtime hours, "spread of hours" premium, reasonable attorneys' fees, and costs and

 disbursements of this action, pursuant to New York Labor Law§§ 663(1), 198.

        82. Plaintiff and the Proposed Rule 23 Class members are also entitled to liquidated

 damages pursuant to New York Labor Law§ 663(1), as well as civil penalties and/or liquidated

 damages pursuant to the New York State Wage Theft Prevention Act.

          COUNT III: NYLL - Annual Wage Notice and Periodic Wage Statements
             Brought on behalf of the Plaintiff and the Proposed Rule 23 Class

        83. Plaintiff re-alleges and re-avers each and every allegation and statement contained

 in paragraphs above of this Complaint as if fully set forth herein.

        84. Defendants have willfully failed to supply the Plaintiff and the Proposed Rule 23

 Class members with wage notices, as required by NYLL, Article 6, § 195(1), in English or in the
                                             - 20 -
Case 2:20-cv-04372-GRB-ST Document 17 Filed 02/09/21 Page 15 of 18 PageID #: 118



 language identified by the Plaintiff and the Proposed Rule 23 Class members as their primary

 language, containing their rate or rates of pay and basis thereof, whether paid by the hour, shift,

 day, week, salary, piece, commission, or other; hourly rate or rates of pay and overtime rate or

 rates of pay if applicable; the regular pay day designated by the employer in accordance with

 NYLL, Article 6, § 191; the name of the employer; any "doing business as" names used by the

 employer; the physical address of the employer's main office or principal place of business, and

 a mailing address if different; the telephone number of the employer; plus such other information

 as the commissioner deems material and necessary.

        85. Through their knowing or intentional failure to provide the Plaintiff and the Proposed

 Rule 23 Class members with the wage notices required by the NYLL, Defendants have willfully

 violated NYLL, Article 6, §§ 190 et seq., and the supporting New York State Department of

 Labor Regulations.

        86. Defendants have willfully failed to supply the Plaintiff and the Proposed Rule 23

 Class members with accurate statements of wages as required by NYLL, Article 6, § 195(3),

 containing the dates of work covered by that payment of wages; name of employee; name of

 employer; address and phone number of employer; rate or rates of pay and basis thereof, whether

 paid by the hour, shift, day, week, salary, piece, commission, or other; gross wages; hourly rate

 or rates of pay and overtime rate or rates of pay if applicable; the number of hours worked,

 including overtime hours worked if applicable; deductions; and net wages.

        87. Through their knowing or intentional failure to provide the Plaintiff and the Proposed

 Rule 23 Class members with the accurate wage statements required by the NYLL, Defendants

 have willfully violated NYLL, Article 6, §§ 190 et seq., and the supporting New York State

 Department of Labor Regulations.

        88. Due to Defendants' willful violations of NYLL, Article 6, § 195(1), the Plaintiff and

                                                - 20 -
Case 2:20-cv-04372-GRB-ST Document 17 Filed 02/09/21 Page 16 of 18 PageID #: 119



 the Proposed Rule 23 Class members are entitled to statutory penalties of fifty dollars each day

 that Defendants failed to provide them with wage notices, or a total of five thousand dollars each,

 reasonable attorneys' fees, costs, and injunctive and declaratory relief, as provided for by NYLL,

 Article 6, § 198(1-b ).

        89. Due to Defendants' willful violations of NYLL, Article 6, § 195(3), the Plaintiff and

 the Proposed Rule 23 Class members are entitled to statutory penalties of two hundred fifty

 dollars for each workweek that Defendants failed to provide them with accurate wage statements,

 or a total of five thousand dollars each, reasonable attorneys' fees, costs, and injunctive and

 declaratory relief, as provided for by NYLL, Article 6, § 198(1-d).

                                COUNT IV: FLSA – Retaliation
                           Brought on behalf of Plaintiff Jimmy Serrano

        90. Plaintiff re-alleges and re-avers each and every allegation and statement contained

 in paragraphs above of this Complaint as if fully set forth herein.

        91. Defendants violated 29 U.S.C. § 215(a)(3) when they terminated Plaintiff Jimmy

 Serrano’s employment in retaliation for inquiring about his wages to the Defendants.

        92. Defendants are therefore liable to Plaintiff Jimmy Serrano for damages under 29

 U.S.C. § 216(b).

        93. Defendants are also liable for this conduct under New York State’s retaliation law,

 specifically NYLL § 215 (1)(a) and NYLL § 215(2)(a).




                                     PRAYER FOR RELEIF

 WHEREFORE, Plaintiff, Jimmy Serrano, on behalf of himself and all similarly situated Collective


                                                - 20 -
Case 2:20-cv-04372-GRB-ST Document 17 Filed 02/09/21 Page 17 of 18 PageID #: 120



 Action Members and Class members, respectfully requests that this Court grant the following relief:

 i.      That, at the earliest possible time, Plaintiff be allowed to give notice of this collective

         action, or that the Court issue such notice, to all persons who are presently, or have at any

         time during the six years immediately preceding the filing of this suit, up through and

         including the date of this Court’s issuance of court-supervised notice, been employed by

         Defendants as non-exempt employees at one of their locations, and of their right to join

         this lawsuit if they belief they were denied proper wages;

 ii.     An award for unpaid minimum wage and unpaid overtime compensation due under the

         FLSA and New York Labor Law;

 iii.    An award of unpaid "spread of hours" premium due under the New York Labor Law;

 iv.     An award of unpaid commissions due under the New York Labor Law;

 v.      An award of liquidated damages as a result of Defendants' failure to pay minimum wage

         and overtime compensation pursuant to 29 U.S.C. § 216;

 vi.     An award of liquidated damages as a result of Defendants' failure to pay minimum wage

         compensation, overtime compensation and "spread of hours'' premium pursuant to the

         New York Labor Law and the New York State Wage Theft Prevention Act;

 vii.    An award of civil penalties pursuant to the New York State Wage Theft Prevention Act;

 viii.   Certification of this case as a class action pursuant to Rule 23 of the Federal Rules of

         Civil Procedure;

 ix.     An award of damages for unlawful retaliation committed by the Defendants under New

         York Labor Law and FLSA;

 x.      An injunction requiring Defendants to pay all statutorily required wages pursuant to the

         FLSA and NYLL;

 xi.     An award of prejudgment and post-judgment interest;

                                                 - 20 -
Case 2:20-cv-04372-GRB-ST Document 17 Filed 02/09/21 Page 18 of 18 PageID #: 121



 xii.    An award of costs and expenses associated with this action, together with reasonable

         attorneys' and expert fees pursuant to 29 U.S.C. 216(b) and the NYLL; and

 xiii.   Such other and further relief as this Court determines to be just and proper.

                                         JURY DEMAND


 Pursuant to FRCP 38 the Plaintiffs demands trial by jury on all issues.

 Dated: New York, New York
        February 9, 2021
                                                   LAW OFFICE OF MOHAMMED GANGAT



                                                         By:
                                                               Mohammed Gangat, Esq.
                                                               675 3rd Avenue
                                                               Suite 1810
                                                               (718) 669-0714
                                                               mgangat@gangatllc.com

                                                     Attorneys for the Plaintiff and the FLSA
                                                     Proposed Collective and Rule 23 Proposed
                                                     Class




                                                - 20 -
